—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered on or about October 26, 1993, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing defendant to concurrent terms of 4 to 12 years, 21/2 to 71h years and IV2 to 41/2 years, respectively, unanimously affirmed.
Defendant’s bolstering claim is unpreserved as a matter of law (People v West, 56 NY2d 662), and, in any event, without merit, since the officer did not testify that defendant was identified by the victim (People v Carolina, 211 AD2d 454, lv denied 85 NY2d 860). Defendant’s summation challenges are also unpreserved (People v Dien, 77 NY2d 885), and we decline to review them in the interest of justice. In any event, we find them lacking in merit. Concur—Murphy, P. J., Wallach, Kupferman, Williams and Mazzarelli, JJ.